 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GLEN MEYERS,                                     No. 2:16-cv-01121 MCE CKD (PS)
12                       Plaintiff,
13           v.                                        ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17           On January 13, 2020, the Court ordered Stratton Barbee and Dennise Henderson to file a

18   notice of appearance on plaintiff’s behalf by January 17, 2020 if they intended to continue

19   representing plaintiff. Absent such notice, Barbee and Henderson were prohibited from using

20   their CM/ECF login for filings.

21          The January 17, 2020 deadline came and went, and neither attorney filed a notice of

22   appearance pursuant to Local Rules 182(a) and 131(a). On February 19, 2020, however,

23   Henderson filed a response to defendants’ motion for summary judgment purportedly on

24   plaintiff’s behalf, asking to reopen discovery and extend the deadline to answer defendants’

25   motion. Henderson attached an Appearance of Counsel form and, for unknown reasons, used

26   Barbee’s ECF login and password, not her own. See L.R. 135(g). Barbee has not filed an

27   updated notice of appearance, however.

28           If Henderson and/or Barbee wish to represent plaintiff in this matter, they must conform
                                                      1
 1   to the Local Rules and the orders of the Court. Not later than five days from the date of this

 2   order, Henderson and Barbee shall show cause why they should not each be fined $250 for

 3   improper use of an ECF login/password.

 4             Furthermore, until Ms. Henderson files a standalone notice of appearance under her own

 5   ECF login and password, the Court will disregard any filings she purportedly makes on plaintiff’s

 6   behalf.

 7             Finally, the Clerk of the Court is directed to send this Order to Dennise Henderson and

 8   Stratton Barbee via ECF.

 9             IT IS SO ORDERED.

10   Dated: February 20, 2020
                                                       _____________________________________
11
                                                       CAROLYN K. DELANEY
12                                                     UNITED STATES MAGISTRATE JUDGE

13

14

15

16   2/meyers1121.osc&order

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
